DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/6/2022, which are in response to USPTO Office Action mailed 4/7/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites identifying one or more data features interacted with by the user of the one or more data features based at least on correlating the one or more time stamps of the eye gaze direction with the mapping of the one or more data features relative to a display of the user; Which recites a step of identifying a data object. The term “identifying” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites the abstract idea of a mental process applied to the field of computer techniques (e.g. via a display) and can be performed manually. For example, a person may visually observe an object at a particular instance of time and mentally determine characteristics of it. At the same time, the user is interacting with the object by observing it.
matching the one or more user features with the one or more data features interacted with by the user; Which recites a step of matching data. The term “matching” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally determine that two they have previously used/viewed/interacted with a particular object and make a mental or physical note of said interaction aided by pen & paper.
and determining an interest level in the one or more data features interacted with by the user based on the matched one or more user features.  Which recites a step of determining a characteristic of data based on a match. The term “determining” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a user may mentally determine a personal importance or relevance hierarchy for pairs of related items.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of being computer-implemented. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses extracting features from two sets of data and matching said features to determine a level of interest.
Claim 1 recites the following additional elements:
“detecting interaction with data by a user;” which amounts to mere data gathering (e.g. the detection of interaction is gathered data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“extracting one or more user features from the user, the one or more user features extracted at one or more timestamps and including an eye gaze direction;” which amounts to mere data gathering (e.g. the extracted data is being gathered), additionally, the limitation recites a step of selecting a particular type of data to be manipulated (e.g. eye gaze direction data and timestamps are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“extracting one or more data features from the data, the one or more data features mapped relative to a display of the user;” which amounts to mere data gathering (e.g. the extracted data is being gathered), additionally, the limitation recites a step of selecting a particular type of data to be manipulated (e.g. data that is mapped to a display of a user is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises extracting features from two sets of data and matching said features to determine a level of interest applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. user features, data features, a user. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“detecting interaction with data by a user;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving a query is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
“extracting one or more user features from the user, the one or more user features extracted at one or more timestamps and including an eye gaze direction;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. extracting data is a step of retrieving information) as described in MPEP 2106.05(d)(II)(iv).
“extracting one or more data features from the data, the one or more data features mapped relative to a display of the user;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. extracting data is a step of retrieving information) as described in MPEP 2106.05(d)(II)(iv).
Based on the above, the claim is ineligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the one or more user features include eye gaze duration, concentration level, pupil dilation, heart rate, facial expression, emotion, and natural language.” which amounts to a type of data to be manipulated (e.g. eye gaze direction, eye gaze duration, concentration level, pupil dilation, heart rate, facial expression, emotion, and natural language are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).





Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein identifying the one or more data features interacted with by the user of the one or more data features further comprises: identifying at least one data feature of the one or more data features displayed in the eye gaze direction of the user during a time at which the user exhibited the eye gaze direction.”  Which recites a step of identifying a data object based on a person’s facial characteristics at a particular slice of time. The term “identifying” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may direct their eyes to a particular object within their field of vision and mentally determining characteristics during their observation.
Therefore, the claim as recited essentially comprises analyzing data items within a particular timeframe applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a user feature, a data feature. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. 
Based on the above, the claim is not patent eligible.

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein matching the one or more user features with the one or more data features interacted with by the user further comprises: identifying a timestamp associated with the one or more user features;” Which recites a step of identifying an instant in time. The term “identifying” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may manually determine a time slice to associate with an event or document, by mentally determining a date and time of an occurrence.
	“and identifying the one or more data features interacted with by the user that were interacted with within a threshold time of the timestamp associated with the one or more user features.” Which recites a step of identifying an instant in time. The term “identifying” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally recall or observe events that occur within a particular slice of time.
Therefore, the claim as recited essentially comprises determining correlations between data items within a particular timeframe applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a user feature, a data feature. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. 
Based on the above, the claim is not patent eligible.

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein determining an interest level in the one or more data features interacted with by the user based on the matched one or more user features further comprises: determining an interest level associated with the one or more user features;” Which recites a step of calculating a value relating to data features based on a model. The term “determining” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally determine how interested they are in a certain topic based on any particular characteristics, rules or procedures that they follow when determining if a particular concept is interesting to them.
	“and correlating the interest level associated with the one or more user features with the one or more data features interacted with by the user that were interacted with within the threshold time of the timestamp associated with the one or more user features.” Which recites a step of matching user features, data features according to a timestamp. The term “correlating” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally determine that two items have a timestamp in common and determine that both elements might be related.
Therefore, the claim as recited essentially comprises determining correlations between data items within a particular timeframe applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a model. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. 
Based on the above, the claim is not patent eligible.

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 further recites the limitations of: “wherein determining an interest level in the one or more data features interacted with by the user based on an interest level associated with the matched one or more user features is based on a model.” Which recites a step of calculating a value relating to data features based on a model. The term “determining” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally determine how interested they are in a certain topic based on any particular characteristics, rules or procedures that they follow when determining if a particular concept is interesting to them. The “model” is recited at a high degree of generality and may therefore refer to any sort of mathematical, statistical or scientific process by which an interest can be determined. Therefore, the claim recites the abstract idea of a mental process.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of being computer-implemented. None of the claim elements preclude the steps from practically being performed in the mind.
Therefore, the claim as recited essentially comprises determining an interest metric using a model applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a model, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“receiving feedback;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving feedback constitutes receiving data) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 7,
Claim 7 depends upon Claim 6, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 further recites the limitations of: “updating the model.” Which recites a step of modifying a model recited at a high degree of generality. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may modify a list of steps and/or criteria used to process information to better suit their interests by mentally incorporating changes to their thought process and/or committing the process to paper.
Claim 7 recites the following additional elements:
“receiving feedback;” Which encompasses a step of mere data gathering (e.g. receiving feedback is gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises updating data and receiving data applied to a generic computer environment. Thus, the claim recites a
mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a model, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. 
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“receiving feedback;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving feedback constitutes receiving data) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.


Regarding independent claim 8,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
Claim 20 depends upon Claim 1, as such claim 20 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 20 further recites the limitations of: “wherein determining an interest level in the one or more data features interacted with by the user based on an interest level associated with the matched one or more user features is based on a model,” Which recites a step of calculating a value relating to data features based on a model. The term “determining” is considered to be an observation or evaluation which are considered concepts that can be performed in the mind. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally determine how interested they are in a certain topic based on any particular characteristics, rules or procedures that they follow when determining if a particular concept is interesting to them. The “model” is recited at a high degree of generality and may therefore refer to any sort of mathematical, statistical or scientific process by which an interest can be determined. Therefore, the claim recites the abstract idea of a mental process.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of being computer-implemented. None of the claim elements preclude the steps from practically being performed in the mind.
“and updating the model.” Which recites a step of modifying a model recited at a high degree of generality. This step recites a mental process applied to the field of computer techniques and can be performed manually. For example, a person may modify a list of steps and/or criteria used to process information to better suit their interests by mentally incorporating changes to their thought process and/or committing the process to paper.
Claim 20 recites the following additional elements:
“receiving feedback;” Which encompasses a step of mere data gathering (e.g. receiving feedback is gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving feedback data and updating a model applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
 computer system elements are recited at a high level of generality, i.e. a level of interest, a model. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception. The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“receiving feedback;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving feedback constitutes receiving data) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claims 2-7, 9-14 and 16-19,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4, 6-9, 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aladdin et al. (US PGPUB No. 2014/0222705; Pub. Date: Aug. 7, 2014) in view of Kacelenga (US PGPUB No. 2020/0089321; Pub. Date: Mar. 19, 2020).
Regarding independent claim 1,
Aladdin discloses a computer-implemented method for analysing reactive user data, the method comprising: detecting interaction with data by a user; See Paragraph [0065], (Disclosing a method for recommending a producer to a consumer in a social networking context. FIG. 5 illustrates the operation of a monitor/analyzer unit configured to monitor activities and interactions on the network as well as new objects or users, i.e. detecting interaction with data by a user.)
matching the one or more user features with the one or more data features interacted with by the user; See Paragraph [0063] and FIG. 4, (FIG. 4 illustrates a method comprising a step 410 of determining relationships between each object, user and keyword. Note [0051] wherein the comparator compares every object and/or user to each other, i.e. matching user features with data features, i.e. matching one or more user features with one or more data features.) Note [0069] wherein user-object relationships are defined according to user interactions with the objects, i.e. features interacted with by the user.
and determining an interest level in the one or more data features interacted with by the user based on the matched one or more user features. See Paragraph [0056], (Conclusions generated from user-object relationships, i.e. the matched one or more features, are described as representing a user's interest in a particular topic. For example, a conclusion may be determined where "User B has a high interest in #hashtag", i.e. determining an interest level in the one or more data features interacted with by the user (e.g. a high interest in the example provided).)
While Alladin does disclose extracting user features (e.g. See [0072], [0042]), extracting data features (e.g. See [0079]) and identifying one or more data features interacted with by the user of the one or more data features (e.g. See [0063], [0069])
Aladdin does not explicitly disclose extracting one or more user features from the user, the one or more user features extracted at one or more timestamps and including an eye gaze direction; 
extracting one or more data features from the data, the one or more data features mapped relative to a display of the user; 
identifying one or more data features interacted with by the user of the one or more data features based at least on correlating the one or more time stamps of the eye gaze direction with the mapping of the one or more data features relative to a display of the user;
Kacelenga discloses extracting one or more user features from the user, the one or more user features extracted at one or more timestamps and including an eye gaze direction; See Paragraph [0023], (Disclosing a method for obtaining physiological measurements of an individual interacting with a visual augmented or mixed reality session hosted in a physical environment. A head-mounted device may transmit information to a host regarding the state of the user which includes physical position, pose or head orientation, gaze focus, etc., i.e. extracting one or more user features from the user including an eye gaze direction) See Paragraph [0040], (Gaze tracking system 212 is used to calculate a user's eye position and gaze point. as well as identifying a direction, extent and/or speed of movement of a user's eyes in real-time.) See Paragraph [0078], (Sensor data groupings are evaluated based on a voting scheme based on sensor inputs received at particular time intervals, i.e. the features are extracted at one or more timestamps.)
extracting one or more data features from the data, the one or more data features mapped relative to a display of the user; See Paragraph [0027], ("Landmark" features are extracted from image and video frames captures from a camera component of the HMD during an xR session, i.e. extracting one or more data features mapped relative to a display of the user (e.g. the image/video display of the HMD is being presented to the user wearing the device).) Note FIG. 2 illustrating HMD 102A comprising cameras 229.
identifying one or more data features interacted with by the user of the one or more data features based at least on correlating the one or more time stamps of the eye gaze direction with the mapping of the one or more data features relative to a display of the user; See Paragraph [0029], (Optical tracking may include markerless inside-out tracking which uses continuous searches and feature extraction techniques from video frames obtained by the camera component of the HMD to find visual landmarks in the environment.) See Paragraph [0078] and FIG. 6, (FIG. 6 illustrating discrete time intervals for receiving sensor inputs from the plurality of sensors 505a-505c.) Note [0077] wherein said sensors may comprise either physiological sensors (e.g. for gathering user data) or environmental sensors (e.g. for gathering external data). 
The examiner notes that the system of Kacelenga is capable of extracting feature from images and/or video that a user is consuming via the HMD at a particular time interval, i.e. identifying one or more data features interacted with by the user based on correlating timestamps of the eye gaze direction (e.g. identifying which "landmark" a user is currently observing at a particular time interval) with the mapping of one or more data features relative to a display of the user.
Aladdin and Kacelenga are analogous art because they are in the same field of endeavor, feature extraction and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Aladdin to include the method of identifying, extracting and correlating features of both a user and consumed audio/visual content as disclosed by Kacelenga. Paragraph [0072] of Kacelenga discloses that the data fusion process illustrated in FIG. 4, which comprises extracting, processing and classifying feature data from a plurality of sensors, improves the system’s ability to determine a physiological state of a user at a particular instance in response to stimuli provided by the HMD by improving the confidence of the system’s determinations.

Regarding dependent claim 2,
As discussed above with claim 1, Aladdin-Kacelenga discloses all of the limitations.
Kacelenga further disclose the step wherein the one or more user features include, eye gaze duration, concentration level, pupil dilation, heart rate, facial expression, emotion, and natural language.  See Paragraph [0040], (The disclosed gaze tracking system may be configured to identify a direction, extent, and/or speed of movement of a user’s eyes in real time, i.e. eye gaze duration.) See Paragraph [0043], (The HMD may include a physiological tracking system comprising a heartrate sensor that monitors the user heartbeat and heartrate variability, i.e. heart rate.) See Paragraph [0076], (Audio signal processing may be used to detect user excitement in an xR gaming session or stress in a clinical xR session, i.e. emotion features. These conditions may additionally be detected using camera-based facial expression feature extraction techniques, i.e. facial expression features.)
The examiner notes that the  "one or more user features include eye gaze duration, concentration level, pupil dilation, heart rate, facial expression, emotion, and natural language." is optional due to the use of the term "one or more", the claim requires selection of an element from a list of alternatives (e.g. eye gaze direction, eye gaze duration, concentration level, pupil dilation, heart rate, facial expression, emotion, and natural language), the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.


Regarding dependent claim 4,
As discussed above with claim 1, Aladdin-Kacelenga discloses all of the limitations.
	Aladdin further discloses the step wherein matching the one or more user features with the one or more data features interacted with by the user further comprises: identifying a timestamp associated with the one or more user features; See Paragraph [0055] & FIG. 5, (The monitor may apply a date/time stamp to each interaction and activity at step 502 of the illustrated method, i.e. identifying a timestamp associated with one or more user features (e.g. activities and interactions relate to objects/users, i.e. features).)
and identifying the one or more data features interacted with by the user that were interacted with within a threshold time of the timestamp associated with the one or more user features. See Paragraph [0073], (For a relationship graph which illustrates user-object relationships, the recommendation engine may recommend objects relevant to a user's interests. Recommended objects may be filtered by recency based on the corresponding data/time stamp, i.e. identifying one or more features interacted with by the user within a threshold time of the timestamp (e.g. the filtering criteria is a threshold time of timestamps) associated with the one or more user features (e.g. activities and interactions relate to objects/users, i.e. features).)

Regarding dependent claim 6,
As discussed above with claim 1, Aladdin-Kacelenga discloses all of the limitations.
	Aladdin further discloses the step of wherein determining an interest level in the one or more data features interacted with by the user based on an interest level associated with the matched one or more user features is based on a model. See Paragraph [0044], (The recommendation engine generates a relationship graph among all objects and users in the network. The recommendation engine may use the relationship graph to recommend further connections between users and objects based on the relationship graph, i.e. a data model, in conjunction with user-defined or predetermined thresholds.) See Paragraph [0066], (The analyzer traverses the relationship graph and provides a set of scores/statistics and conclusions based on the traversal, i.e. determining an interest level based on a model. Note [0056] wherein conclusions represent a level of interest.)

Regarding dependent claim 7,
As discussed above with claim 1, Aladdin-Kacelenga discloses all of the limitations.
	Aladdin further discloses the step of receiving feedback; See Paragraph [0019], (Producers provide data related to or indicative of attributes of said producer. Moderators may provide feedback regarding a data producer or its data. Consumers may provide indications of requirements for a particular item of interest. The recommendation engine recommends to the consumer one or more producers based on data provided by both producers and moderators. Note [0024] wherein content recommendations may be made based on relationships and conclusions as well as requirements and feedback, i.e. receiving feedback.
and updating the model. See Paragraph [0064], (The adjustor component is configured to reflect any cascaded changes to the relationship graph by combining the newly obtained content relationships with the existing relationship graph to generate an updated relationship graph.)

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,	As discussed above with claim 1, Aladdin-Kacelenga discloses all of the limitations.
	Aladdin further discloses the step wherein determining an interest level in the one or more data features interacted with by the user based on an interest level associated with the matched one or more user features is based on a model, See Paragraph [0044], (The recommendation engine generates a relationship graph among all objects and users in the network. The recommendation engine may use the relationship graph to recommend further connections between users and objects based on the relationship graph, i.e. a data model, in conjunction with user-defined or predetermined thresholds.) See Paragraph [0066], (The analyzer traverses the relationship graph and provides a set of scores/statistics and conclusions based on the traversal, i.e. determining an interest level based on a model. Note [0056] wherein conclusions represent a level of interest.)
and further comprising: receiving feedback; See Paragraph [0019], (Producers provide data related to or indicative of attributes of said producer. Moderators may provide feedback regarding a data producer or its data. Consumers may provide indications of requirements for a particular item of interest. The recommendation engine recommends to the consumer one or more producers based on data provided by both producers and moderators. Note [0024] wherein content recommendations may be made based on relationships and conclusions as well as requirements and feedback, i.e. receiving feedback.
and updating the model. See Paragraph [0064], (The adjustor component is configured to reflect any cascaded changes to the relationship graph by combining the newly obtained content relationships with the existing relationship graph to generate an updated relationship graph.)



Claim 3, 5, 10, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aladdin in view of Kacelenga as applied to claim 2 above, and further in view of Kienzle et al. (US PGPUB No. 2018/0046851; Pub. Date: Feb. 15, 2018).
Regarding dependent claim 3,
As discussed above with claim 2, Aladdin-Kacelenga discloses all of the limitations.
Aladdin-Kacelenga does not disclose the step wherein identifying the one or more data features interacted with by the user of the one or more data features further comprises: identifying at least one data feature of the one or more data features displayed in the eye gaze direction of the user during a time at which the user exhibited the eye gaze direction.
Kienzle discloses the step wherein identifying the one or more data features interacted with by the user of the one or more data features further comprises: identifying at least one data feature of the one or more data features displayed in the eye gaze direction of the user during a time at which the user exhibited the eye gaze direction. See Paragraph [0073], (The method includes a variety of correlation-based analyses involving at least temporal correlation between different sets of data which may be performed to identify and/or rank candidate objects of interest. Various types of signal data have associated timestamps that may be used to correlate signals obtained simultaneously or near-simultaneously. An example is provided where a gesture signal and a gaze signal are correlated to determine an intended target object from a llama, a barn or a mountain given that the gesture signal and gaze signal occur simultaneously or near-simultaneously, i.e. identifying at least one data feature (e.g. the intended target object) displayed in the eye gaze direction of the user at the time during which the user exhibited the eye gaze direction.
Aladdin, Kacelenga and Kienzle are analogous art because they are in the same field of endeavor, feature analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Aladdin-Kacelenga to include the gesture and gaze analyses disclosed by Kienzle. Doing so would allow the system to connect determine correlations across data at a given time period based on user gestures, facial expressions and natural language inputs such that relationships can be identified at a very fine level of granularity.

Regarding dependent claim 5,
As discussed above with claim 4, Aladdin-Kacelenga discloses all of the limitations.
Aladdin further discloses the step wherein determining an interest level in the one or more data features interacted with by the user based on the matched one or more user features further comprises: determining an interest level associated with the one or more user features; See Paragraph [0056], (Conclusions generated from user-object relationships, i.e. the matched one or more features, are described as representing a user's interest in a particular topic. For example, a conclusion may be determined where "User B has a high interest in #hashtag", i.e. determining an interest level in the one or more data features interacted with by the user (e.g. a high interest in the example provided).)
	Aladdin-Kacelenga does not disclose the step of correlating the interest level associated with the one or more user features with the one or more data features interacted with by the user that were interacted with within the threshold time of the timestamp associated with the one or more user features.
	Kienzle discloses the step of correlating the interest level associated with the one or more user features with the one or more data features interacted with by the user that were interacted with within the threshold time of the timestamp associated with the one or more user features. See Paragraph [0073], (Disclosing a method for identifying candidate objects of interest. The method includes a variety of correlation-based analyses involving at least temporal correlation between different sets of data which may be performed to identify and/or rank candidate objects of interest, i.e. correlating an interest level with a timestamp. Various types of signal data have associated timestamps that may be used to correlate signals obtained simultaneously or near-simultaneously, i.e. a threshold time of a timestamp.)
Aladdin, Kacelenga and Kienzle are analogous art because they are in the same field of endeavor, feature analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Aladdin-Kacelenga to include the correlation-based analyses as disclosed by Kienzle. Doing so would allow the system to connect data obtained at or around the same period of time such that a variety of characteristics can be derived from the correlation. Paragraph [0073] of Kienzle provides an example where a gesture signal and a gaze signal are correlated to determine an intended target object. Therefore, the correlation-based analyses improve the identification and/or ranking of objects of interest.
Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-9 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant's arguments regarding the rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant’s amendments do not meaningfully limit the abstract idea and instead represent extra-solution activity as described in the rejection above (e.g. timestamps and eye gaze direction data are merely types of data to which the method is directed) or generic computer components to perform the steps of the method (e.g. a display recited at a high degree of generality.)
The rejection under 35 USC 101 has been reviewed and revised to reflect Applicant’s amendments to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159